EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lena Petrovic on 02/03/2022. 












    




1.	(Currently amended) Audio data processor for processing packetized audio data, the audio data processor comprising: 

a receiver interface for receiving encoded audio data comprising audio objects and metadata related to the audio objects; 

a metadata parser for parsing the metadata to determine an audio data manipulation possibility of the audio objects; 

an interaction interface for receiving an interaction input and for generating, from the interaction input, interaction control data related to the audio data manipulation possibility for manipulating the audio objects externally from a decoder; and 

a data stream generator for acquiring the interaction control data and the encoded audio data and the metadata and for generating an output data stream by adding an additional data portion comprising the interaction control data to the output data stream, wherein the original metadata and the encoded audio data are not modified, such that the output data stream being again a valid encoded audio stream comprising the still encoded audio data, the metadata, and the added interaction control data,

wherein the output data stream is sent to the decoder, wherein the presence of the interaction control data in the output data stream enables said decoder to identify that an interaction has happened. 

2.	(Original) The audio data processor of claim 1, wherein the additional data portion is comprised in a packet type being different from packet types for the encoded audio data and the metadata.



			wherein a first interaction mode is an advanced interaction mode that is signaled for each element group being present in an audio scene for enabling the user to freely choose which groups to play back and to interact with all of them, and

			wherein a second mode is basic interaction mode comprising Group Presets, for enabling the user to choose one of the Group Presets as a preset. 
 
4.	(Original) Audio data processor of claim 1, wherein the encoded audio data comprises separate encoded audio objects, wherein at least a portion of the metadata is related to a corresponding audio object,

			wherein the metadata parser is configured to parse the corresponding portion for the encoded audio objects to determine, for at least an audio object, the object manipulation possibility, 

			wherein the interaction interface is configured to generate, for the at least one encoded audio object, the interaction control data from the interaction input related to the at least one encoded audio object. 

5.	(Original) Audio data processor of claim 1, wherein the interaction interface is configured to present, to a user, the audio data manipulation possibility derived from the metadata by the metadata parser, and to receive, from the user, a user input on the specific data manipulation of the data manipulation possibility. 






			wherein the data stream generator is configured to generate, in the output data stream, the interaction control data in the same format as the metadata. 

7.	(Original) Audio data processor of claim 1, 

			wherein the data stream generator is configured to associate, with the interaction control data, an identifier in the output data stream, the identifier being different from an identifier associated with the metadata. 

8.	(Original) Audio data processor of claim 1, 

			wherein the data stream generator is configured to add, to the interaction control data, signature data, the signature data indicating information on an application, a device or a user performing an audio data manipulation or providing the interaction input. 

9.	(Original) Audio data processor of claim 1, 

			wherein the metadata parser is configured to identify a disabling possibility for one or more audio objects represented by the encoded audio data, 

			wherein the interaction interface is configured for receiving a disabling information for the one or more audio objects, and 

			wherein the data stream generator is configured for marking the one or more audio objects as disabled in the interaction control data or for removing the disabled one or more audio objects from the encoded audio data so that the output data stream does not comprise encoded audio data for the disabled one or more audio objects. 


11.	(Original) Audio data processor of claim 1, wherein the receiver interface is configured to receive a main audio data stream comprising the encoded audio data and metadata related to the encoded audio data, and to additionally receive optional audio data comprising an optional audio object,

			wherein the metadata related to said optional audio object is comprised in said main audio data stream.

12.	(Original) Audio data processor of claim 1,

			wherein the metadata parser is configured to determine the audio manipulation possibility for an optional audio object not comprised in the encoded audio data, 

			wherein the interaction interface is configured to receive an interaction input for the optional audio object, and 

			wherein the receiver interface is configured to request audio data for the optional audio object from an audio data provider or to receive the audio data for the optional audio object from a different substream comprised in a broadcast stream or an internet protocol connection. 





		
			wherein the data stream generator is configured to add, into the output data stream, fill data in a fill data packet type, wherein an amount of fill data is determined based on a data rate requirement determined by an output interface of the audio data processor. 

14.	(Original) Audio data processor of claim 1 being implemented as a separate first device that is separated from a second device which is configured to receive the processed, but still encoded, audio data from the first device for decoding said audio data, wherein the receiver interface forms an input to the separate first device via a wired or wireless connection, wherein the audio data processor further comprises an output interface connected to the data stream generator, the output interface being configured for outputting the output data stream, wherein the output interface performs an output of the separate first device and comprises a wireless interface or a wire connector. 

















receiving encoded audio data comprising audio objects and metadata related to the audio objects; 

parsing the metadata to determine an audio data manipulation possibility of the audio objects; 

receiving an interaction input and generating, from the interaction input, interaction control data related to the audio data manipulation possibility for manipulating the audio objects externally from a decoder; and 

acquiring the interaction control data and the encoded audio data and the metadata and generating an output data stream by adding an additional data portion comprising the interaction control data to the output data stream, wherein the original metadata and the encoded audio data are not modified, such that the output data stream being again a valid encoded audio stream comprising the still encoded audio data, the metadata, and the added interaction control data,

wherein the output data stream is sent to the decoder, wherein the presence of the interaction control data in the output data stream enables said decoder to identify that an interaction has happened. 








storing a computer program configured to be executed by a computer to perform the method for processing packetized audio data, the method comprising: 

receiving encoded audio data comprising audio objects and metadata related to the audio objects; 

parsing the metadata to determine an audio data manipulation possibility of the audio objects; 

receiving an interaction input and generating, from the interaction input, interaction control data related to the audio data manipulation possibility for manipulating the audio objects externally from a decoder; and 

acquiring the interaction control data and the encoded audio data and the metadata and generating an output data stream by adding an additional data portion comprising the interaction control data to the output data stream, wherein the original metadata and the encoded audio data are not modified, such that the output data stream being again a valid encoded audio stream comprising the still encoded audio data, the metadata, and the added interaction control data.
 
wherein in the output data stream is sent to the decoder, wherein the presence of the interaction control data in the output data stream enables said decoder to identify that an interaction has happened. 







Allowable Subject Matter
Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “an interaction interface for receiving an interaction input and for generating, from the interaction input, interaction control data related to the audio data manipulation possibility for manipulating the audio objects externally from a decoder; and a data stream generator for acquiring the interaction control data and the encoded audio data and the metadata and for generating an output data stream by adding an additional data portion comprising the interaction control data to the output data stream, wherein the original metadata and the encoded audio data are not modified, such that the output data stream being again a valid encoded audio stream comprising the still encoded audio data, the metadata, and the added interaction control data” I combination with the other limitations taken as a whole as recited in claims 1, 15, and 16..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPG_Pub. 2017/0195819to Harder discloses “[0006] The present disclosure provides a method for configuring playback of audio via a home .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423